Citation Nr: 1137904	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative left inguinal hernioplasty with herniation of the internal obligue muscle and weakness of the fascia of the left external oblique muscle (hereinafter, "left inguinal hernia").

2.  Entitlement to an initial rating in excess of 10 percent for left ilioinguinal neuritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued the 10 percent rating for the service-connected left inguinal hernia; and established service connection for left ilioinguinal neuritis, evaluated as 10 percent disabling.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As an additional matter, the Board notes that the Veteran also initiated an appeal with a November 2009 rating decision to the extent it assigned a noncompensable (zero percent) evaluation for scar, surgical repair of left inguinal hernia.  However, the Veteran did not perfect his appeal by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in March 2011.  Therefore, the Board does not have jurisdiction to address this issue.  See 38 C.F.R. §§ 20.200, 20.302 (2011).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Although the Veteran has had recurrence of his left inguinal hernia, the record reflects that it is readily reducible by competent medical treatment.

3.  The Veteran is in receipt of the maximum schedular rating available for his service-connected left ilioinguinal neuritis.

4.  Neither the Veteran's service-connected left inguinal hernia nor his left ilioinguinal neuritis presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7338 (2011).

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left ilioinguinal neuritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8530 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that the Veteran's appeal regarding his left ilioinguinal neuritis is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the left inguinal hernia claim, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in October 2006, which is clearly prior to the July 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in October 2007 and August 2008, followed by readjudication of the appeal by an April 2009 SOC and a March 2011 Supplemental SOC.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess, supra.  Also, the August 2008 letter summarized the relevant rating criteria used to evaluate this disability.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified outstanding evidence documenting symptomatology of either his left inguinal hernia or left ilioinguinal neuritis that it not documented by the evidence of record.  He has not indicated a hearing is desired in conjunction with this appeal.  Moreover, he was accorded VA medical examinations regarding this case in December 2006 and August 2009 which included findings as to the symptomatology of these disabilities that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Left Inguinal Hernia

The Veteran's residuals of a left inguinal hernia have been rated under38 C.F.R. § 4.114, Diagnostic Code 7338, which provides that a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia which is postoperative and recurrent, or unoperated irremediable, and not well supported by a truss, or not readily reducible.  Note: Add 10 percent for bilateral involvement, providing the second hernia is compensable.

In this case, the Board acknowledges that the Veteran's service-connected left inguinal hernia is recurrent, as demonstrated by the fact he underwent a left inguinal herniorrhaphy in March 2006.  Moreover, a June 2006 private medical statement asserts, in essence, that this was a recurrence of the service-connected disability.

Despite the foregoing, the Board finds that the record reflects that this recurrent hernia is readily reducible by competent medical treatment.  For example, the competent medical evidence, including the December 2006 and August 2009 VA medical examinations, reflects the hernia resolved with the March 2006 procedure.  Moreover, the VA examinations found no evidence of hernia on competent medical evaluation.  Although there is evidence of left inguinal pain, the record reflects that it is due to the separately evaluated left ilioinguinal neuritis.  Therefore, it is not for consideration regarding this claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In view of the foregoing, the Board finds that the severity of the service-connected left inguinal hernia is adequately reflected by the current 10 percent rating, and the record does not reflect the Veteran meets or nearly approximates the schedular criteria for a higher rating under Diagnostic Code 7338.

Left Ilioinguinal Neuritis

Neuritis of the ilio-inguinal nerve is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8530.  Under this Code, a noncompensable rating is assigned for mild or moderate paralysis of the ilio-inguinal nerve, and a compensable, 10 percent rating is assigned for severe to complete paralysis of the ilio-inguinal nerve.  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The Board has already acknowledged that the Veteran's service-connected left ilioinguinal neuritis is manifested by complaints of pain.  However, Diagnostic Code 8530 does not provide for a rating in excess of 10 percent.  In short, the Veteran is already in receipt of the maximum schedular rating available for this disability.  

Other Considerations

In evaluating the Veteran's current appellate claims, the Board considered the applicability of "staged" ratings pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not reflect there were any distinctive period(s) where the Veteran met or nearly approximated the criteria for rating(s) in excess of 10 percent for either his service-connected left inguinal hernia or left ilioinguinal neuritis.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board concurs with the RO's determination that neither the Veteran's service-connected left inguinal hernia nor left ilioinguinal neuritis warrants consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet App. 111, 115-116 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of both the Veteran's service-connected left inguinal hernia and left ilioinguinal neuritis with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect the symptomatology of these service-connected disabilities are fully addressed by the rating criteria under which they are currently evaluated.  There are no additional symptoms of these disabilities which are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for these service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Although the Veteran underwent left inguinal herniorrhaphy in March 2006, no other surgical procedures and/or hospitalizations are shown during this appellate period due to these service-connected disabilities.  Moreover, to the extent that the disabilities interfere with his employability, such interference is addressed by the schedular rating criteria.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that no consideration of entitlement to a TDIU is warranted and nothing in the record reflects the Veteran is unemployable due solely to his service-connected left inguinal hernia and/or left ilioinguinal neuritis.  Moreover, the Board observes the Veteran is already in receipt of a 100 percent schedular rating due to his service-connected severe and chronic posttraumatic stress syndrome; severe and chronic major depressive disorder (previously evaluated as anxiety reaction, residuals of head injury with headaches and probable irritable bowel syndrome).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected left inguinal hernia is denied.

Entitlement to an initial rating in excess of 10 percent for left ilioinguinal neuritis is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


